DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/10/2022 has been considered by the examiner. 
Response to Arguments
4.	Applicant’s arguments, filed 1/24/2022, have been fully considered and are persuasive in view of the amendments.  Thus, the previous prior art rejection has been withdrawn. 
Examiner’s Amendment 
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with Jennifer Andrew on February 10, 2022. 
7.	The application has been amended as follows:
Claim 11: (Currently Amended)  A method comprising: cleaning an internal structure of a turbine engine by directing a foam detergent into the turbine engine to reduce an amount of one or ; and selecting the designated limit used to determine the cleaning time period based on the different changes in the exhaust gas temperature margins of the turbine engine.  
Claim 15: (Canceled)
Claim 19: (Currently Amended) A method comprising: cleaning an internal structure of a turbine engine by directing a foam detergent into the turbine engine to reduce an amount of one or more contaminants inside the turbine engine, the foam detergent directed into the turbine engine such that an effluent portion of the foam detergent exits from the turbine engine via an exit port with at least some of the contaminants; repeatedly measuring, by a sensor positioned adjacent the exit port of the turbine engine, a salinity of the effluent portion of the foam detergent that exits from inside the turbine engine via the exit port while the foam detergent is directed into the turbine engine; determining whether the salinity of the effluent portion of the foam detergent that is measured is within a designated range of a designated limit, determining a cleaning time period during which the foam detergent is to be directed into the 

engine before the salinity of the effluent portion of the foam detergent comes within the 
designated range of the designated limit; and stopping flow of the foam detergent into the turbine engine responsive to the salinity being within the designated range of the designated limit, wherein the designated limit is one of several different designated limits each associated 
with a different change in an exhaust gas temperature margin of the turbine engine; and selecting the designated limit used to determine the cleaning time period based on the different changes in the exhaust gas temperature margins of the turbine engine.  
Claim 22: (Canceled)
Claims 24-27:	(Canceled) 
Reasons for Allowance
8.	Claims 11, 13, 16-19, and 21 are allowed.  
9.	The following is an examiner’s statement of reasons for allowance:  
10.	The closest prior art of record is Alvestig et al. (PG Pub U.S 2008/0178909), Foster (U.S Patent 6,478,033), Petter et al. (PG Pub U.S 2015/0307212) and Sachdeva et al. (WO2018004873).
11.	Alvestig teaches a method comprising: cleaning an internal structure of a turbine engine by directing a washing liquid into the turbine engine to reduce an amount of one or more contaminants inside the turbine engine, the washing liquid directed into the turbine engine such that an effluent portion of the washing liquid exits from the turbine engine via an exit port with at least some of the contaminants; measuring by a sensor positioned adjacent the exit port of the turbine engine an amount of total dissolved solids (TDS) in the effluent portion of the washing liquid that exits from inside the turbine engine via exit port; determining a cleaning time period during which the washing liquid is to be directed into the turbine engine based on the amount of total dissolved solids (TDS) in the effluent portion of the washing liquid; continuing to direct the 
12.	Alvestig fails to specifically teach determining the cleaning period includes estimating how long the foam detergent needs to be directed into the turbine engine before the salinity of the effluent portion of the foam detergent comes within a designated range of a designated limit, and the designated limit is one of several different designated limits each associated with a different change in an exhaust gas temperature margin of the turbine engine, and selecting the designated limited used to determine the cleaning time period based on the different changes in the exhaust gas temperature margins of the turbine engine.  
13.	Foster teaches that the use of solvents for cleaning attacks the turbine engine and that pressurized water washing of turbo engine leads to the water not reaching the full length of the turbine engine due to evaporation, thus suggesting to use a foaming solution with detergent, and breaking the foam into liquid upon exiting the turbine section and monitoring a concentration of at least one contaminant upon exiting the foam from the turbine and that the effluent portion of the foamed detergent (collapsed foam) is analyzed to determine the concentration of specific contaminants. 
14.	Foster fails to specifically teach determining the cleaning period includes estimating how long the foam detergent needs to be directed into the turbine engine before the salinity of the effluent portion of the foam detergent comes within a designated range of a designated limit, and the designated limit is one of several different designated limits each associated with a different change in an exhaust gas temperature margin of the turbine engine, and selecting the designated limited used to determine the cleaning time period based on the different changes in the exhaust gas temperature margins of the turbine engine.    
15.	Petter teaches a method for cleaning part of an airplane using foam cleaning liquid and other cleaning agents to remove salt wherein it is known to monitor total dissolved solids (TDS) 
16.	Petter fails to teach determining the cleaning period includes estimating how long the foam detergent needs to be directed into the turbine engine before the salinity of the effluent portion of the foam detergent comes within a designated range of a designated limit, and the designated limit is one of several different designated limits each associated with a different change in an exhaust gas temperature margin of the turbine engine, and selecting the designated limited used to determine the cleaning time period based on the different changes in the exhaust gas temperature margins of the turbine engine.  
17.	Sachdeva teaches method of washing engine wherein it is known to estimate how long the washing fluid needs to be directed into the turbine engine before the concentration of a chemical species in the effluent portion of the detergent comes within a designated limit.  
18.	Sachdeva fails to teach determining the cleaning period includes estimating how long the foam detergent needs to be directed into the turbine engine before the salinity of the effluent portion of the foam detergent comes within a designated range of a designated limit, and the designated limit is one of several different designated limits each associated with a different change in an exhaust gas temperature margin of the turbine engine, and selecting the designated limited used to determine the cleaning time period based on the different changes in the exhaust gas temperature margins of the turbine engine.  
19.	A search conducted by the examiner generated the following references: 
Dauenhauer et al. (PG Pub U.S 2018/0010982) and Rice et al. (PG Pub 2006/0219269) 
20.	Dauenhauer teaches a method comprising cleaning an internal structure of turbine engine by directing washing liquid detergent into the engine to reduce contaminants inside the engine, washing attributes such as washing time and solvents dissolved, and parameters such as exhaust gas temperature margin.  

22.	Rice teaches cleaning an internal structure of turbine engine wherein accumulation of salt increases exhaust gas temperature.  
23.	Rice fails to teach determining the cleaning period includes estimating how long the foam detergent needs to be directed into the turbine engine before the salinity of the effluent portion of the foam detergent comes within a designated range of a designated limit, and the designated limit is one of several different designated limits each associated with a different change in an exhaust gas temperature margin of the turbine engine, and selecting the designated limited used to determine the cleaning time period based on the different changes in the exhaust gas temperature margins of the turbine engine.  
24.	Thus, the prior art of record does not fairly teach or suggest a method for cleaning an internal structure of a turbine engine as in the context of claims 11 and 19. 
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714